       Case 5:18-cv-00423-TES-CHW Document 58 Filed 04/15/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

MARIO RANDLE CARTER, JR,

        Plaintiff,
                                                       CIVIL ACTION NO.
v.
                                                      5:18-cv-00423-TES-CHW
BUTTS COUNTY JAIL, et al.,

        Defendants.


                      ORDER ADOPTING THE UNITED STATES
                     MAGISTRATE JUDGE’S RECOMMENDATION



        In his Recommendation [Doc. 52], the United States Magistrate Judge

 recommends that the Court grants two motions for summary judgment, one filed by

 Sheriff Gary Long, Captain Vette Weaver, and Captain Hanson, [Doc. 38], and one filed

 by Melinda Burdette, LPN, and Southern Correctional Medicine [Doc. 42].

        No objections have been filed to the magistrate judge’s Recommendation;

 therefore, the Court reviews his findings for clear error. 28 U.S.C. § 636(b)(1)(A).

        After careful review, the Court, finding no clear error, ADOPTS the

 Recommendation [Doc. 52] and MAKES IT THE ORDER OF THE COURT.

 Accordingly, the Court GRANTS Defendants’ respective motions for summary

 judgment, [Doc. 38] [Doc. 42] and the Clerk is DIRECTED to enter judgment in favor of

 Defendants as to all claims except the due process claim against Weaver and Burdette
      Case 5:18-cv-00423-TES-CHW Document 58 Filed 04/15/20 Page 2 of 2



concerning the May 29, 2018, medical segregation. The Court DISMISSES the due

process claim against Weaver and Burdette without prejudice for failure to exhaust all

available administrative remedies. 1

        SO ORDERED, this 15th day of April, 2020.

                                                S/ Tilman E. Self, III
                                                TILMAN E. SELF, III, JUDGE
                                                UNITED STATES DISTRICT COURT




1Plaintiff’s only remaining claim is the excessive force claim brought against Deputy Brad Young, who
was reinstated as a defendant in this action on March 18, 2020. See [Doc. 52, pp. 1—2].
